Citation Nr: 0946493	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals, status 
post aortofemoral bypass of the legs, to include disabilities 
of the heart (with clotting), renovascular hypertension, and 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 
1979.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  An unappealed rating decision in April 2003 denied the 
Veteran's claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals, status 
post aortofemoral bypass of the legs, to include disabilities 
of the heart (with clotting), renovascular hypertension, and 
diabetes mellitus; accordingly that decision is final.

2.  Evidence associated with the claims file since the April 
2003 rating decision does not raise a reasonable possibility 
of substantiating the claim of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals, status post aortofemoral bypass of the legs, to 
include disabilities of the heart (with clotting), 
renovascular hypertension, and diabetes mellitus.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals, status post aortofemoral bypass of the 
legs, to include disabilities of the heart (with clotting), 
renovascular hypertension, and diabetes mellitus, is not new 
and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to initial adjudication, a letter dated 
in October 2006 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the Veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  The Veteran was asked to advise VA if there was 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified what evidence had been received.

A VA examination was provided to the Veteran in connection 
with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Thus, VA's duty to assist has been fulfilled.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

An unappealed rating decision in April 2003 denied the 
Veteran's claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals, status 
post aortofemoral bypass of the legs, to include disabilities 
of the heart (with clotting), renovascular hypertension, and 
diabetes mellitus on the basis that the medical evidence of 
record did not show that the Veteran had any additional 
disabilities that were caused by the February 1999 surgical 
operation.  The relevant evidence of record at the time of 
the April 2003 rating decision consisted of the Veteran's 
service treatment records, VA medical records dated from 
October 1998 to March 2002, private medical records dated in 
March 2002 and April 2002, February 2003 VA medical 
examination reports, and several internet articles.

The Veteran did not file a notice of disagreement after the 
April 2003 rating decision.  Therefore, the April 2003 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In November 2005, a claim to reopen the issue of entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals, status post aortofemoral bypass of the 
legs, to include disabilities of the heart (with clotting), 
renovascular hypertension, and diabetes mellitus was 
received.  Evidence of record received since the April 2003 
rating decision includes VA medical treatment records dated 
from April 1994 to May 2007; statements from the Veteran 
dated in January 2006, April 2006, August 2007, November 
2008, and September 2009; a transcript of a June 2007 hearing 
before the RO; a July 2007 VA medical examination report; and 
a transcript of a September 2009 hearing before the Board.  
With the exception of the VA medical treatment records dated 
between October 1998 and March 2002, all of the evidence 
received since the April 2003 rating decision is "new" in 
that it was not of record at the time of the April 2003 
decision.  However, none of the new evidence is material, as 
it does not raise a reasonable possibility of substantiating 
the claim.

The new evidence includes medical evidence that the Veteran 
has current disabilities that were caused or aggravated by 
the February 1999 surgical operation.  Accordingly, the new 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  However, the new evidence also 
actively states that any residuals of the February 1999 
surgical operation were not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical personnel.  
Specifically, the July 2007 VA medical examination report 
thoroughly reviewed the Veteran's claims file and stated that 
VA

did exercise the degree of surgical care 
that would have been expected of a 
reasonable health care provider in 
performing the aortobifemoral bypass 
surgery performed on February 
18,1999 . . . [VA] did exercise the 
degree of care that would have been 
expected of a reasonable health care 
provider in the followup treatment and 
reevaluation of the [V]eteran's 
aortobifemoral bypass surgery performed 
on February 18, 1999 . . . I do not 
believe that there is any documentation 
of any additional disability resulting 
from the aortobifemoral surgery or 
followup treatment or evaluation that was 
not reasonably foreseeable based on what 
a reasonable health care provider would 
have foreseen. . . . many of the 
[V]eteran's complaints are related to 
known risk factors for vascular disease 
and the known progression of vascular 
disease.

In order for service connection to be warranted under the 
provisions of 38 U.S.C.A. § 1151, the evidence must show that 
the claimed disability was caused by (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care or (B) an event which is not reasonably 
foreseeable.  See 38 C.F.R. §§ 3.358, 3.361 (2009).  As the 
July 2007 VA medical examination report is the only medical 
evidence of record addresses whether any of the Veteran's 
residuals from the February 1999 surgical operation were the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA medical 
personnel, the new medical evidence actively disproves one of 
the requirements for the Veteran's claim.  Accordingly, while 
the new evidence relates to an unestablished fact necessary 
to substantiate the claim, it does not raise a reasonable 
possibility of substantiating the claim.

Since the additional evidence received since the April 2003 
rating decision does not raise a reasonable possibility of 
substantiating the claim, it does not constitute new and 
material evidence sufficient to reopen the Veteran's claim of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals, status post aortofemoral 
bypass of the legs, to include disabilities of the heart 
(with clotting), renovascular hypertension, and diabetes 
mellitus.  As new and material evidence to reopen the finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not for application.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).




ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals, status post aortofemoral bypass of the legs, to 
include disabilities of the heart (with clotting), 
renovascular hypertension, and diabetes mellitus, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


